Citation Nr: 1111272	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial increased disability rating in excess of 10 percent for degenerative joint disease (DDD) of the cervical spine. 

2.  Entitlement to an initial increased disability rating in excess of 10 percent for degenerative joint disease (DDD) of the lumbar spine from July 31, 2002, to November 29, 2005, and to a rating in excess of 20 percent from November 30, 2005, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1961.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for degenerative joint disease of the cervical spine and degenerative joint disease of the lumbar spine and assigned each a 10 percent disability rating, effective July 31, 2002.  Subsequently, in a February 2006 rating decision, the RO increased the Veteran's disability rating for degenerative joint disease of the lumbar spine to 20 percent, effective November 30, 2005.

In November 2009, the Board remanded the case for additional development.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an initial increased rating in excess of 10 percent for DDD of the cervical spine, and an initial increased rating in excess of 10 percent for DDD of the lumbar spine from July 31, 2002, to November 29, 2005, and to a rating in excess of 20 percent from November 30, 2005, forward.

At the outset, the Board notes that a review of the record reveals that relevant VA and private treatment records have not yet been associated with the claims file.  The record reflects that the Veteran was receiving periodic treatment for his back conditions up through November 2003.  Because it appears that there may be outstanding VA and private medical records dated after November 2003 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.

In this particular case, the November 2005 VA examination is too remote in time to address the current severity of the Veteran's service-connected DDD of the cervical and lumbar spine.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his DDD of the cervical and lumbar spine.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In determining that the Veteran should be afforded a VA examination of his cervical and lumbar spine, the Board acknowledges that the Veteran was scheduled for such examination in April 2010, and that he failed to report to the examination.  Nonetheless, because the Board is remanding the Veteran's claim in order to obtain additional records, he will be afforded another opportunity to undergo a VA examination in relation to his claims on appeal.  

Accordingly, the case is REMANDED for the following action:


1) The AMC should obtain any of the Veteran's outstanding VA treatment records from October 2002 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2) Additionally, contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his back disabilities from November 2003 to the present.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

3) After obtaining any available treatment records, the Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the Veteran's back disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire cervical and lumbar spine, and of unfavorable ankylosis of his entire spine.

Also, the examiner should identify any neurological pathology related to the service-connected cervical and lumbar spine disabilities (including the nerves involved) and fully describe the extent and severity of those symptoms.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's cervical and lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical and lumbar spine are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also indicate the impact of the Veteran's back condition on his ability to work.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


